Title: Daniel Denison Rogers to John Adams, 15 Apr. 1786
From: Rogers, Daniel Denison
To: Adams, John


          
            
              Dear Sir,
            
            

              L’Orient

               15th. April 1786—
            
          

          As I had not an Opportunity of taking leave of you, previous to my
            leaving London, I now beg leave to tender you my warmest Thanks for the many Proofs of
            your Condescension and Politeness—in particular for your obliging, kind Advice—
          I have left a Post, which I defended to the last Moment in hopes of
            the Arrival of Succours—To have maintaind that Post any longer would have render’d my
            Retreat impracticable: and I despaird of the timely Arrival of Succours—my Presence can
            now be of no Consequence but in my own Country, and thither I am bound to assist in
            raising those Succours—These being the Facts, I submit to those whose Profession leads
            them to be, at least, as nice of their Honor as a Merchant, whether I ought to suffer,
            either in my own feelings or the Opinion of the World—
          Mrs. Rogers unites with me in best
            Respects to yourself and Mrs. Adams and kind Regards to Miss
            Adams and I will thank you Sir to present my Compliments to Coll. Smith—
          If I can render you any Services whatever, in my Peregrinations
            from Boston to Philadelphia & from Philadelphia to Boston, I shall be happy in
            the performance of them and I beg you Sir, freely to command me—
          If the Wind is favorable we shall leave, this in the Morng. and wish you Health and every other Happiness, I remain,
            with very sincere Esteem and the greatest Respect / Dear Sir, / Your much oblig’d
            & most obedt. humble Servt.
          
            
              Danl Dens. Rogers
            
          
        